EXHIBIT 10.139

 

[Translation]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

FRONT-END MANUFACTURING SUPPLY AGREEMENT

 

This Front-End Manufacturing Supply Agreement (the “Agreement”) is entered into
as of July 31, 2013 by and between Micron Semiconductor Asia Pte. Ltd., a
company with limited liability organized under the laws of Singapore, having an
address of 990 Bendemeer Road, Singapore, 339942 (“Recipient”) and Elpida
Memory, Inc., a corporation organized under the laws of Japan with its principal
place of business at 2-1, Yaesu 2-chome, Chuo-ku, Tokyo, 104-0028, Japan
(“Provider”).  Each of Recipient and Provider may be referred to individually as
a “Party” and collectively as the “Parties”.

 

WHEREAS, Provider filed a petition for commencement of corporate reorganization
proceedings with the Court under the Corporate Reorganization Act of Japan on
February 27, 2012, and on March 23, 2012, the Court issued an order to commence
the Reorganization Proceedings;

 

WHEREAS, on July 2, 2012, Micron Technology, Inc. (“MTI”), the parent company of
Recipient, and the Trustees of Provider entered into the Sponsor Agreement (as
hereinafter defined), which provides for, among other things, MTI’s acquisition
of Provider and MTI’s support of Provider’s proposed plan of reorganization in
connection with the Reorganization Proceedings;

 

WHEREAS, as contemplated by the Sponsor Agreement, the proposed plan of
reorganization was initially submitted to the Court on August 21, 2012, the
Court approved submission of the proposed plan to creditors on October 31, 2012,
the creditors approved the plan on February 26, 2013 and on February 28, 2013,
the Court issued an order approving the proposed plan (such plan, as so
approved, and as may be amended from time to time, the “Reorganization Plan”);

 

WHEREAS, as of the date hereof, pursuant to the Sponsor Agreement and the
Reorganization Plan, MTI has become owner of one-hundred per cent (100%) of the
equity of Provider, and, as a result, Provider has become part of a
multinational group of companies of which Recipient is also a member, and which
group is a leading provider of semiconductor solutions;

 

WHEREAS, the Sponsor Agreement contemplates that promptly following the Closing
Date, and subject to receipt of any required approvals from the Trustees and the
Court, MTI will implement the transition of Provider’s business as promptly as
practicable consistent with an orderly business transition and integration
process to a cost plus model as described in Attachment 7-1 and Attachment 7-2
thereto (estimated to be completed within [*] after the Closing Date) with the
goal of generating more stable operating cash flows to meet the requirements of
Provider’s business, including for payment of the Installment Payment
obligations under the Reorganization Plan;

 

1

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

WHEREAS, the transition of Provider to the cost-plus model entails a number of
steps including, among other things, (i) the transfer of certain intellectual
property by Provider to MTI pursuant to that certain Intellectual Property
Assignment Agreement, dated as of the date hereof, (ii) execution and delivery
by Provider and MTI of that certain Research and Development Engineering
Services Agreement, as of the date hereof, (iii) execution and delivery by
Provider and Recipient of that certain General Services Agreement, as of the
date hereof, (iv) execution and delivery by Provider and Recipient of a back-end
manufacturing services agreement, as of the date hereof, (v) execution and
delivery by Provider and Akita Elpida Memory, Inc. (“Akita”) of a back-end
manufacturing services agreement, as of the date hereof, in substitution for the
existing agreement between such parties, which will be terminated, and a general
services agreement, as of the date hereof, (vi) execution and delivery by Akita
and MTI of a research and development engineering services agreement, as of the
date hereof, (vii) except as otherwise agreed by the Parties, the termination or
assignment to Recipient or one of its Affiliates, effective on or prior to the
Supply Commencement Date (defined below), of all of Provider’s and its
subsidiaries’ other commitments for the sale of products to third parties,
(viii) the sale of inventory held by Provider’s subsidiaries, wherever located,
and the sale of finished goods owned by Provider and located in Japan, in each
case as of the Supply Commencement Date, to MTI or MTI’s Affiliates on or
promptly following the Supply Commencement Date under separate agreements,
(ix) the consolidation of Provider’s sales and marketing subsidiaries, including
Provider’s U.S. subsidiary, with MTI’s global operations through merger,
consolidation or transfer of all or substantially all their respective assets,
as the case may be, (x) the transfer of all or substantially all of the assets
and liabilities of Semiconductor Patent Corporation to Provider prior to the IP
Transfer Date (as defined in the R&D Services Agreement) and (xi) execution and
delivery by Provider and Recipient of this Agreement;

 

WHEREAS, Recipient desires to commit to purchase every month, and Provider
desires to sell to Recipient every month, all Products manufactured by Provider,
on the terms and conditions set forth herein commencing on the Supply
Commencement Date; and

 

WHEREAS, Provider possesses the requisite experience, personnel and facilities
to provide the Products to Recipient and is willing to provide such Products to
Recipient on the terms set forth herein;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the Parties, the Parties
covenant and agree as follows:

 

1 — DEFINITIONS AND INTERPRETATION

 

1.1                             DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

1.1.1                     “Affiliate” means, with respect to any specified
Person, any other Person that directly or indirectly, including through one or
more intermediaries, controls or is controlled by, or is under common control,
with such specified Person.

 

2

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1.1.2                     “Agreement” means this Agreement, including any and
all Annexes, Appendices or Exhibits hereto, and as amended from time to time.

 

1.1.3                   “Arm’s Length Profit Percentage” means such appropriate
mark-up as mutually agreed upon from time-to-time by the Parties in writing
(electronic, facsimile or otherwise) in accordance with arm’s length principles
and the most recent transfer pricing comparable analysis obtained by Recipient,
and in a manner consistent and in accordance with the Sponsor Agreement. 
Factors to be considered in determining the Arm’s Length Profit Percentage shall
include overall market conditions, the profitability of comparable independent
enterprises engaged in comparable transactions and the functions performed,
risks assumed, and assets utilized by each Party, respectively.  The Parties
agree that the initial Arm’s Length Profit Percentage as of the Supply
Commencement Date will be set by Recipient based on and consistent with a recent
transfer pricing comparable analysis obtained by Recipient and shall be at least
[*]%.  Any subsequent adjustments to the Arm’s Length Profit Percentage will be
made in accordance with Sections 2.2.3 and 2.2.4.

 

1.1.4                     “Force Majeure Event” means any act of God, fire,
flood, earthquake, tsunami, accident, riot, war, act of terrorism, act of
government, embargo, or other significant difficulty which significant
difficulty is beyond the reasonable control and without the fault or negligence
of the applicable Party that, in the case of Provider, materially and adversely
affects (a) Provider’s manufacturing operations or the products produced by
Provider, in each case, taken as a whole, or (b) the supply of products by
Provider to Recipient, taken as a whole, or, in the case of Recipient, causes
Recipient to be unable to perform its obligations under this Agreement.  For
purposes of this definition, the Parties agree that fluctuations in currency
exchange rates or in DRAM prices, strike, lockout or other labor dispute, or
general deterioration in the economy or in the economic conditions prevalent in
the semiconductor memory industry shall not constitute a “difficulty which is
beyond the reasonable control” of the applicable Party.

 

1.1.5                     “General Services Agreement” means that certain
General Services Agreement executed and delivered by Provider and Recipient as
of the date hereof, as the same may be amended from time to time.

 

1.1.6                     “Initial Products” means any wafers and components
(finished or unfinished) owned by Provider as of the Supply Commencement Date
that are located as of such date outside Japan.

 

1.1.7                     “Intellectual Property Rights” means any or all of the
following and all rights in, arising out of, or associated therewith: (i) any
and all U.S. and foreign patents issued by the patent-granting authority in any
country in the world, together with any and all reissues, divisionals, renewals,
extensions, provisionals, continuations, continuations-in-part, reexaminations,
post-grant reviews, foreign counterparts or equivalents of any of the foregoing,
wherever and whenever existing; (ii) all inventions, developments, discoveries,
improvements, trade secrets, proprietary information, know-how, technology,
software, technical data, and all documentation embodying or evidencing any of
the foregoing; (iii) copyrights (including the rights under Articles 27 and 28
of the Japanese Copyright Act), copyright registrations and applications
therefor and all other rights corresponding thereto throughout the world;
(iv) mask

 

3

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

works, mask work registrations and applications therefor, and any equivalent or
similar rights in semiconductor masks, layouts, architectures or topology;
(v) industrial designs and any registrations and applications therefor
throughout the world; (vi) all rights in databases and data collections
throughout the world; and (vii) any similar, corresponding or equivalent rights
to any of the foregoing anywhere in the world.

 

1.1.8                     “Licensed Products” shall mean all apparatuses,
devices and products of whatever kind or nature.

 

1.1.9                     “Manufacturing Costs” means, when used with respect to
any Products, all of Provider’s costs of goods sold as determined based on
Japanese statutory accounting principles and in accordance with Provider’s
internal accounting policies and procedures, attributable to such Products. 
Such costs shall (a) include the costs described in Section 2 of Exhibit A of
Attachment 7-1 of the Sponsor Agreement, and (b) exclude Reimbursable Costs (as
defined below).

 

1.1.10              “Manufacturing Supply” means the procurement, manufacturing,
processing, sorting and conversion of materials into Products and the related
packaging and delivery of such Products.

 

1.1.11              “Manufacturing Supply Fee” means the fee to be paid by
Recipient to Provider in accordance with Section 2.2.

 

1.1.12              “Manufacturing Supply Fee Offsets” means, as of any
applicable date, the sum of (a) revenue from the sale of Scrap materials in
connection with the Manufacturing Supply and (b) gains or losses from the sale
or disposal of fixed assets incurred by Provider in connection with the
Manufacturing Supply, in each case, received or recognized after the date of
this Agreement, to the extent not previously applied in reduction of the
Manufacturing Supply Fee, and only to the extent such amounts are not included
as R&D Service Fee Offsets (as such term is defined in the R&D Services
Agreement) or as General Services Fee Offsets (as defined in the General
Services Agreement).

 

1.1.13              “Person” means any natural person, corporation, joint stock
company, limited liability company, association, partnership, firm, joint
venture, organization, business, trust, estate or any other entity or
organization of any kind or character.

 

1.1.14              “Products” means (i) any wafers manufactured by Provider and
any components manufactured by Provider from wafers manufactured by Provider, in
each case after the Supply Commencement Date that are completed in accordance
with Orders (defined below)  as specified by Recipient and (ii) Initial
Products.

 

1.1.15              “Product Supplies” means all materials and other components
necessary for the manufacture of the Products.

 

4

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1.1.16              “R&D Services Agreement” means that certain Research and
Development Engineering Services Agreement executed and delivered by Provider
and MTI as of the date hereof, as the same may be amended from time to time.

 

1.1.17              “Reimbursable Costs” means (i) all subcontracting costs for
back-end manufacturing services and (ii) all damages paid by Provider arising
under or relating to its performance or breach of obligations hereunder.

 

1.1.18              “Scrap” means all scrap, broken wafers/parts and other
remnants resulting from the provision of the Manufacturing Supply.

 

1.1.19              [Reserved].

 

1.1.20              “Specifications” means Recipient’s reasonable written
specifications, standards and criteria relating to the Products or their
manufacture, as communicated by Recipient to Provider in writing from time to
time.

 

1.1.21              “Sponsor Agreement” means that Agreement on Support of
Reorganization Companies by and between MTI and Nobuaki Kobayashi and Yukio
Sakamoto as trustees of the Reorganization Company (as defined therein) and the
Akita Reorganization Company (as defined therein), dated July 2, 2012, as
amended through the date hereof, and as may be further amended from time to time
in accordance with its terms.

 

1.1.22              “Supply Commencement Date” means the first date on which
both: (i) the manufacturing, sales and other operational computing systems in
use at Provider as of the date of this Agreement have been converted to MTI’s
Enterprise Resources Planning System, as reasonably determined by MTI (such
conversion estimated to be completed within [*] after the Closing Date); and
(ii) all required approvals from the Trustees and the Court for the transition
to the cost-plus model and related integration actions have been obtained (or
receipt of such approvals has been waived by MTI).

 

1.1.23              “Third Party” means any Person other than Recipient,
Provider, and their respective Affiliates.

 

1.1.24              “Title Transfer Point” means the point in international
waters which is the first point where shipped Product is outside the territorial
waters of Japan.

 

1.1.25              “Trademarks” means all trademarks, trade names, trade dress
and service marks, and applications and registrations for any of the foregoing.

 

1.1.26              “Trustees” means the Initial Trustees, for so long as they
are serving as trustees of Both Reorganization Companies, and any other person
appointed by Both Companies’ Courts as a trustee of Both Reorganization
Companies after the Execution Date, but excluding the Business Trustee.

 

5

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

In addition, any capitalized term used herein but not defined shall have the
meaning ascribed to such term in the Sponsor Agreement, unless the context
otherwise requires.

 

1.2                               INTERPRETATION

 

Unless the context requires otherwise, (i) all references to Sections, Articles,
Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement, (ii) each accounting term not
otherwise defined in this Agreement has the meaning commonly applied to it in
accordance with Japanese statutory accounting principles, (iii) words in the
singular include the plural and vice versa, (iv) the terms “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation,” and (v) the terms “herein,” “hereof,” “hereunder” and words of
similar import mean references to this Agreement as a whole and not to any
individual section or portion hereof.  Unless otherwise denoted, all references
to $ or dollar amounts are to the lawful currency of the United States of
America, and all references to ¥ and yen are to the lawful currency of Japan. 
All references to “day” or “days” mean calendar days.

 

2 — AGREEMENTS AND COVENANTS

 

2.1                             MANUFACTURING SUPPLY

 

2.1.1                     Product Supply; Orders.  Beginning on the Supply
Commencement Date, (i) Recipient shall place one or more Orders (as defined
below) every month for Products during the term of this Agreement, which Orders
will specify whether and the extent to which Products will be wafers,
components, probed, unprobed, assembled and/or tested and (ii) Provider shall
provide to Recipient the Products manufactured pursuant to such Orders. All
Products shall be ordered by such communication methods as Recipient may utilize
from time to time, including written purchase orders, telephone orders, EDI and
electronic mail (each such order, an “Order”).  An Order will be deemed accepted
by Provider unless written notification to amend the terms of the order is
provided within ten (10) business days from the date of receipt of such Order. 
Recipient shall make efforts as much as possible to a reasonable extent to place
Orders at least [*] days prior to shipment of the Products, and the Parties
agree to work together in good faith to address any modifications of such Orders
reasonably requested by Recipient.

 

2.1.2                     Estimates.  To help Provider plan its operations and
make the necessary manufacturing and purchase arrangements, Recipient agrees
that on a periodic basis, as agreed upon from time-to-time by the Parties, it
shall furnish to Provider estimates of Recipient’s future need for the
Products.  Such estimates shall not be binding on either Party, but will be used
for information purposes only.

 

2.1.3                     Commitment to Purchase.  Each month, (i) Recipient or
its Affiliates shall, to the extent within their control, cause Provider to
complete the manufacture of Products and to ship such Products pursuant to
Orders placed by Recipient, and (ii) Recipient shall purchase all Products
manufactured and shipped pursuant to such Orders.  Promptly following the Supply
Commencement Date, Recipient shall place an Order for all of the Initial
Products.

 

6

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2.1.4                     Exclusivity.  From and after the Supply Commencement
Date, unless consented to in writing by Recipient or MTI, Provider shall
manufacture products exclusively for Recipient and any of Recipient’s Affiliates
designated by Recipient; provided, that, in the event this Agreement is
terminated by Provider pursuant to Section 7.2.3.2 hereof, Provider may continue
to manufacture products but may not sell such products to any Person other than
MTI, any of MTI’s Affiliates designated by MTI or any other Person consented to
in writing by MTI, unless and until the Sponsor Agreement has been terminated in
accordance with Article 24.1(3) or Article 24.6 thereof.  Nothing herein shall
be interpreted as granting Provider an exclusive right to manufacture the
Products for Recipient.  [*].

 

2.2                             PRICE, INVOICING AND PAYMENTS

 

2.2.1                   Price and Invoicing.  Upon each shipment of Products,
Provider will invoice Recipient the Manufacturing Supply Fee for such Products. 
The Manufacturing Supply Fee with respect to any Products shipped shall be equal
to:  (i) Manufacturing Costs, plus (ii) an Arm’s Length Profit Percentage
applied to the Manufacturing Costs, plus (iii) Reimbursable Costs, minus
(iv) the Manufacturing Supply Fee Offsets, in each case where applicable, with
each such amount calculated with respect to such Products.  The Parties
acknowledge that, in practice, the Manufacturing Supply Fee amounts invoiced
will be based on good faith estimates in a manner consistent with customary
practices, and appropriate adjustments will be made in accordance with the
second paragraph of Section 2.2.3.

 

2.2.2                     Invoicing and Time of Payments.  Recipient shall pay
Provider’s invoices issued on or prior to December 31, 2016, within [*] days of
the invoice date. For invoices issued after December 31, 2016, Recipient shall
use its commercially reasonable efforts to gradually transition payment terms to
[*] days of the invoice date.  All invoices and payments shall be made in United
States Dollars.  On any amounts not paid within [*] days of when due, Provider
may charge interest at the higher of (i) [*] or (ii) [*], whichever is higher,
unless a lower rate is required under applicable law, in which event Provider
may charge such lower rate.

 

2.2.3                      Arm’s Length Profit Adjustments.  The Parties agree
to periodically review the appropriateness of the Arm’s Length Profit
Percentage, taking into account all relevant facts and circumstances, including
those factors set forth in Section 1.1.3 above.  If the Parties mutually agree
to change the Arm’s Length Profit Percentage, they shall memorialize such
changes in writing (electronic, facsimile or otherwise).  The Parties may
mutually agree to make such adjustments prospectively or retrospectively as
necessary so that the profit earned will be based on the arm’s length principle
as defined in the most recent transfer pricing comparable analysis obtained by
Recipient.

 

Promptly following the end of each month after the Supply Commencement Date, the
Parties will review the amounts invoiced with respect to Products sold to
Recipient during such month in relation to the actual Manufacturing Supply Fee
with respect to the Products sold to Recipient during such month, and shall make
appropriate adjustments, including, as applicable, debits or credits, to ensure
that Provider receives the actual Manufacturing Supply Fee with respect to
Products sold to Recipient during such month.  Any such adjustments shall be
made promptly,

 

7

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

and may be implemented by means of additional payments, debit, a refund or a
credit against future payments, or other reasonable means, in a subsequent
period or periods.

 

2.2.4                      Adjustments by Tax Authorities.  Should relevant tax
authorities determine that the Manufacturing Supply Fee does not represent an
arm’s length compensation, both Parties will work with such tax authorities to
adjust the compensation in accordance with arm’s length principles acceptable by
each Party’s respective tax authorities.  The Parties agree to negotiate, in
good faith, an equitable adjustment should such adjustments for prior years be
required.

 

2.2.5                      Scrap Materials.  Recipient has the option to obtain
the Scrap, used pilot wafers, and secondary silicon from Provider at no
additional charge as the costs of these items are already included in the price
of the Products.  If Recipient exercises such option, Provider will ship the
Scrap, used pilot wafers and/or secondary silicon to Recipient, and a commercial
invoice will be prepared together with the shipment with an appropriate value
for customs purposes only.  If Recipient does not exercise this option, Provider
will dispose of the Scrap, used pilot wafers and/or secondary silicon in
accordance with Recipient’s instruction.

 

2.3                               TITLE; SHIPMENT; RISK OF LOSS

 

Provider shall retain title to all materials, work-in-process and finished
Products, whether in die or wafer form, until such time as title for the
Products passes to Recipient in accordance with this Section 2.3.  Products
shall be suitably packed for shipment in Provider’s standard shipping cartons,
marked for shipment to the destination specified in Recipient’s Order, and
(unless otherwise stated on the front side of the commercial invoice with
respect to a specific Product purchase) delivered to Recipient’s international
carrier FCA Provider’s facility in Hiroshima, Japan.  Unless the Parties
otherwise agree in writing, risk of damage or loss to the Products shall remain
with Provider until Products are delivered to Recipient’s international carrier,
at which point risk of loss shall pass to Recipient. Title to the Products shall
pass from the Provider to the Recipient when the Products pass the Title
Transfer Point.  Provider shall insure all Product Supplies, work-in-process and
Products in its care, custody or control against loss or damage from perils
covered by an “all risk” property insurance policy in the amount of the
replacement cost of such Product Supplies, work-in-process and Products less the
maximum yield loss allowance. The terms and conditions of the insurance shall
not be altered, canceled or changed without Recipient’s prior written consent,
which consent shall not be unreasonably withheld or delayed, or until ten
(10) days after the termination or cancellation of this Agreement. Upon
Recipient’s request therefor, Provider shall furnish Recipient a copy of the
certificate of such insurance coverage.

 

2.4                             CERTAIN COVENANTS

 

2.4.1                   Access to Records; Record Retention.  Provider shall
grant to Recipient or its representatives reasonable access to Provider’s books
and records.  Provider shall, within ten (10) days of any request made by
Recipient, furnish supporting data and documentation with respect to the
components of the Manufacturing Supply Fee on any invoice.

 

8

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2.4.2                     Procurement; Storage. Provider shall procure and store
all Product Supplies in its own name and for its own account.

 

2.4.3                     Direction of Manufacturing Operations.  Provider and
Recipient acknowledge and agree that the roles of the Business Trustee and the
Trustees with respect to the operation of Provider following the Closing Date
are as set forth in Article 17 of the Sponsor Agreement. In light of the
commitments of Recipient hereunder, the Parties agree that, to the greatest
extent possible consistent with the foregoing, in making business decisions that
affect, directly or indirectly, Manufacturing Supply, the Business Trustee and
the Trustees, if applicable, will consult with, and cause Provider to act in a
manner consistent with guidance provided by, Recipient and its Affiliates, which
guidance is not inconsistent with the Sponsor Agreement, including with respect
to:  (i) business plan development; (ii) product roadmap, including node
transitions; (iii) capital expenditures, including timing and amount;
(iv) loading; (v) material expenditures or commitments for Product Supplies;
(vi) entry into material contracts affecting or relating to manufacturing of
Products; (vii) subcontracting, directly or indirectly, any element of the
manufacture of Products; (viii) employee-related actions such as hiring and
separation; and (ix) the matters referred to in Attachment 17.8A to the Sponsor
Agreement.

 

2.4.4                     Change of Business; New Business.  Without first
obtaining Recipient’s written consent, Provider shall not, and will not cause
its respective subsidiaries to, (a) make or threaten to make any substantial
change in the nature of its business, (b) carry on any business other than its
business as currently performed, (c) discontinue any line of business, or
(d) enter into agreements with third parties for business substantially similar
to that which is contemplated by this Agreement.

 

2.4.5                     Maintenance of Insurance.  Provider shall maintain
insurance policies and fidelity bonds with reputable insurers in such amounts
and covering such risks as are consistent with normal industry practice for
companies engaged in businesses similar to those of Provider in the same
geographic region or regions with similar risks, or as otherwise reasonably
requested by Recipient, including, without limitation, casualty, business
interruption, earthquake and other similar insurance policies.

 

3 — INTELLECTUAL PROPERTY; TRADEMARKS; TRADE NAMES

 

3.1                               ASSIGNMENT OF INTELLECTUAL PROPERTY

 

3.1.1                     Work Product.  All new or original Intellectual
Property Rights created hereunder, and all Intellectual Property Rights obtained
or acquired hereunder (including obtained or acquired through services provided
by Provider’s subsidiaries and/or permitted contractors) (collectively, “Work
Product IP”) shall be deemed created, obtained and/or acquired exclusively for
and on behalf of Recipient, and Recipient shall own all rights, title and
interest thereto without further consideration by Recipient (other than
reimbursement of any costs of compensation to inventor employees required under
applicable laws or under any applicable internal inventor compensation program
to the extent not otherwise covered as a Manufacturing Cost or recovered or
recoverable under the R&D Services Agreement or General Services Agreement).
Provider

 

9

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

may engage its wholly-owned subsidiaries to assist in the provision of the
Manufacturing Supply so long as such subsidiaries have assigned all Intellectual
Property Rights arising from such engagement to Provider and are under an
obligation of confidentiality at least as protective of Recipient’s Confidential
Information as the confidentiality provisions in this Agreement.  All
Intellectual Property Rights created, obtained or acquired by Provider after the
date of this Agreement that are not created, obtained or acquired pursuant to
the R&D Services Agreement shall be deemed Work Product IP hereunder.  Provider
hereby assigns, transfers and conveys to Recipient all rights, title and
interests in and to the foregoing Work Product IP. For the avoidance of doubt,
the Parties acknowledge that any Intellectual Property Rights created, obtained
or acquired by Provider after termination of this Agreement will not be deemed
Work Product IP hereunder.

 

3.1.2                     Further Actions.  During and after the term of this
Agreement, upon the request of Recipient and without further consideration,
Provider shall take such further actions including, without limitation, the
execution and delivery of instruments of conveyance and the securing of all
waivers of and agreements not to exercise any moral (or equivalent) rights as
Recipient might deem appropriate to give full effect to this Section 3. 
Provider shall not exhibit, deliver or disclose any of the work created
hereunder to any Third Party or use such work, or any part thereof, for any
other purpose, without Recipient’s advance written consent.

 

3.1.3                     Third Party Infringement.

 

3.1.3.1                                   If at any time during the term of this
Agreement, Provider becomes aware of a Third Party challenging or infringing
upon any of Recipient’s or any of its Affiliates’ Intellectual Property Rights,
Provider shall immediately notify Recipient or an Affiliate of Recipient
designated by Recipient (the “Designated Affiliate”) in writing of such action,
and shall, as requested by and at the expense of Recipient or its Designated
Affiliate, cooperate with Recipient or its Designated Affiliate in the defense
of Recipient’s or any of its Affiliates’ Intellectual Property Rights.

 

3.1.3.2    Should Provider receive notice that the Products or any manufacturing
process used to manufacture the Products infringes or misappropriates any Third
Party proprietary or intellectual property rights, including any offer of a
license to Provider for any Third Party intellectual property, Provider shall
immediately provide such notice to Recipient or its Designated Affiliate.  Upon
receipt of such notice by Recipient or its Designated Affiliate, Recipient or
its Designated Affiliate shall take responsibility for responding to such
notice, and Recipient or its Designated Affiliate, subject to the following
terms and conditions, will defend Provider, at its own expense, against any
claim or suit brought against Provider by any Third Party alleging that the
Products or any manufacturing process used to manufacture the Products,
infringes or misappropriates any Third Party proprietary or intellectual
property rights (“IP Claim”).

 

3.1.3.3    Provider agrees that Recipient or its Designated Affiliate shall have
the sole right to defend and/or settle all IP Claims, in litigation or
otherwise, and Provider shall provide Recipient or its Designated Affiliate with
all reasonably requested assistance and cooperation in the defense of any IP
Claim.

 

10

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3.1.4                     Retained License.

 

3.1.4.1                                   Notwithstanding the assignment,
transfer, and conveyance of the Work Product IP by Provider to Recipient set
forth in Section 3.1.1, Provider shall retain, as of the date of this Agreement
and up to the earlier of (a) the Supply Commencement Date and (b) the date this
Agreement terminates in accordance with its terms, a fully-paid, worldwide,
irrevocable, non-transferable, non-exclusive, royalty-free license, without the
right to sublicense Third Parties under all Work Product IP, to make, use, sell,
offer for sale, and import or export the Licensed Products made by or, subject
to Section 3.1.4.3, for Provider, and to use any method or process in the
manufacture of such Licensed Products.

 

3.1.4.2                                   The retained license described in
Section 3.1.4.1 above shall endure as to all Licensed Products made by or for
Provider, or with respect to products with respect to which substantial
preparations were made for their manufacture by or for Provider, prior to the
earlier of (a) the Supply Commencement Date and (b) the date this Agreement
terminates in accordance with its terms.

 

3.1.4.3                                 The retained license described in
Section 3.1.4.1 above shall not include the retention of any right for Provider
to have products made by any Third Party other than Rexchip Electronics
Corporation (“Rexchip”), and in the case of Rexchip, such have made right shall
be limited to the manufacture by Rexchip of products, the complete design for
which is provided by Provider to Rexchip, and which products are marked by
Rexchip with Provider trademarks, trade names or other commercial indicia, and
thereafter shipped directly to Provider, or to customers of Provider pursuant to
purchase orders or other contracts entered into by and between Provider and such
customers.

 

3.2                               TRADEMARK USE AND SUBSTITUTION

 

Provider shall fully comply with all guidelines, if any, communicated by
Recipient concerning the use of Recipient’s Trademarks including, without
limitation, Trademarks assigned to Recipient by Provider (“Recipient
Trademarks”).  Upon reasonable prior written notice to Provider, Recipient may
substitute alternative marks for any or all Recipient Trademarks.

 

3.3                             QUALITY CONTROL

 

Provider agrees to maintain the quality of the Products used in conjunction with
Recipient Trademarks at a level that meets or exceeds industry standards and the
Specifications provided by Recipient.  Provider shall supply Recipient with
suitable samples of the Products and/or Provider’s use of Recipient Trademarks
in connection with the Products at any time upon reasonable notice from
Recipient.  Provider shall cooperate fully with Recipient to facilitate
Recipient’s review from time to time of Provider’s use of Recipient Trademarks
and of Provider’s compliance with the quality standards described herein.  Upon
reasonable notice from

 

11

--------------------------------------------------------------------------------


 

[*]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Recipient, Provider shall remedy any deficiencies in its use of Recipient
Trademarks and/or the quality of the Products used in conjunction with Recipient
Trademarks.

 

3.4                             NO OTHER MARKS

 

Other than Recipient Trademarks, Provider shall not affix any other trademark or
other identifying information to the Products except as may be specified in
writing by Recipient or as may be required by applicable law.

 

4 — WARRANTY

 

4.1                               LIMITED WARRANTY

 

Provider warrants that the Products will comply with Recipient’s Specifications;
will be free from defects in material, design, workmanship and title which
affect form, fit or function; and will function properly under ordinary use for
a period of one (1) year from the date of delivery.  EXCEPT AS EXPRESSLY SET
FORTH HEREIN, PROVIDER MAKES NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT
NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.  ALL WARRANTIES COVER ONLY DEFECTS ARISING UNDER NORMAL USE
AND DO NOT INCLUDE MALFUNCTIONS OR FAILURES RESULTING FROM MISUSE, ABUSE,
NEGLECT, ALTERATION, MODIFICATION, OR IMPROPER INSTALLATION, OR REPAIRS BY
ANYONE OTHER THAN PROVIDER, RECIPIENT, THEIR RESPECTIVE AFFILIATES OR THEIR
RESPECTIVE AUTHORIZED AGENTS.

 

5 — CONFIDENTIALITY

 

Information disclosed by Recipient and Provider hereunder shall be deemed to be
“Confidential Information” under, and as such shall be subject to the terms and
conditions of, the Micron Wholly-Owned Subsidiary Mutual Nondisclosure Agreement
between MTI, on the one hand, and Provider, on the other hand, effective on even
date herewith, as may be replaced or amended from time to time (the
“Confidentiality Agreement”).  Work Product IP shall be deemed to be “Micron
Confidential Information” under, and as such shall be subject to the terms and
conditions of, the Confidentiality Agreement.  All Confidential Information
disclosed by Recipient to Provider shall remain the exclusive property of
Recipient.  Except as otherwise provided by the Confidentiality Agreement,
Provider shall not use the Confidential Information for any purpose other than
to perform its obligations under this Agreement or otherwise for the benefit of
Recipient.  The obligations hereunder shall be in addition to and not reduce the
obligations under the Confidentiality Agreement. If the Confidentiality
Agreement expires without being replaced prior to the expiration of this
Agreement, the Confidentiality Agreement shall remain in effect with respect to
Confidential Information disclosed hereunder.

 

12

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6 — REPRESENTATIONS AND WARRANTIES

 

Each Party represents and warrants to the other Party that it has full capacity,
legal and otherwise, to enter into and perform this Agreement, and this
Agreement has been duly authorized and executed by a duly authorized
representative of such Party.  Each Party represents and warrants to the other
Party that it has all necessary licenses, permits and consents required to enter
into and perform this Agreement.

 

7 — TERM; TERMINATION

 

7.1       TERM

 

7.1.1                     Duration of Agreement.  This Agreement shall be
effective from the date hereof until terminated in accordance with the terms
hereof.

 

7.1.2                     Recipient Election.  If elected by Recipient at any
time prior to the Supply Commencement Date, with respect to the period
commencing on the effective date of such election until the Supply Commencement
Date, the Parties agree they will make appropriate provisions as between the
Parties, as reasonably determined by Recipient after consultation with Provider,
to give effect to the economics of this Agreement as if the Supply Commencement
Date had occurred on the effective date of such election and all manufacture,
supply, shipment and purchases of products during such period had taken place in
accordance with the terms of this Agreement after the occurrence of the Supply
Commencement Date.  Recipient may make the foregoing election by giving written
notice thereof to Provider, and such notice shall specify the effective date of
the election.  The effective date of any such election shall be the first day of
a calendar month following delivery of such written notice specified in such
notice.

 

7.2                               TERMINATION

 

This Agreement may be terminated by the Parties only as provided in
Section 7.2.1 through 7.2.10 below.

 

7.2.1                     Mutual Agreement.  The Parties may terminate this
Agreement at any time by mutual agreement in writing.

 

7.2.2.                  Certain Breaches.  Recipient may terminate this
Agreement if Provider (x) unreasonably fails to take any action or actions
required to comply with any provision of this Agreement or (y) fails to take any
action or actions consistent with the reasonable guidance and direction provided
by Recipient or its Affiliates that directly or indirectly relates to
manufacturing operations, products or supply, including with respect to the
matters referred to in Section 2.4.3 above, which failure or failures,
individually or in the aggregate, (I) materially and adversely affect, or is  or
are reasonably likely to materially and adversely affect, (a) Provider’s
manufacturing operations or the products produced by Provider, in each case,
taken as a whole, or (b) the supply of products by Provider to Recipient, taken
as a whole, or (II) results or is reasonably likely to result in Recipient not
receiving material benefits to which it is entitled under any material provision
hereunder, which failure or failures continue for 90

 

13

--------------------------------------------------------------------------------


 

[*]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

days following written notice of such failure or failures from Recipient.  For
avoidance of doubt, for purposes of this Section 7.2.2, (i) the unreasonableness
of any failure to take any action or actions required to comply with any
provision of this Agreement and the reasonableness of any guidance and direction
provided by Recipient or its Affiliate will be subject to and determined in
accordance with the applicable provisions of the Sponsor Agreement (including
Article 17), including whether such action or inaction is a violation of
applicable law or legal regulation, (ii) this Section 7.2.2 shall not apply to
any failure to take any action that occurs during a period when either (X) there
is no Business Trustee designated by Sponsor unless Sponsor has petitioned the
Court for the appointment of a reasonably qualified Business Trustee without
success, or (Y) there is a Business Trustee designated by Sponsor unless the
Sponsor has petitioned the Court to replace such Business Trustee with a
reasonably qualified candidate without success, and (iii) an omission to act
shall be deemed to be an action.

 

In the event Recipient has given Provider notice of failure or failures pursuant
to the preceding paragraph, Recipient and Provider shall engage in discussions,
which may include consultation with the Trustees, in a good faith effort to
resolve the circumstances giving rise to such claimed failure or failures during
the 90 day period following delivery of such notice.

 

7.2.3                     Change of Control; [*].

 

7.2.3.1              If, other than as a result of the voluntary transfer by MTI
of shares (including pursuant to a pledge of or other grant of a security
interest in shares by MTI and attachment of shares by a Third Party), the issued
and outstanding shares of Provider undergo a change in control, so that its
status as a corporation owned or controlled, directly or indirectly, by MTI,
ceases, or if MTI’s direct or indirect ownership or control of Provider is
materially and adversely impacted by extraordinary governmental action or by
operation of law (it being understood that the restrictions on MTI’s rights as a
shareholder of Provider under the Corporate Reorganization Act and the
Reorganization Plan do not constitute lack of control for purposes of this
Section 7.2.3.1 and actions in accordance with the Sponsor Agreement or the
Reorganization Plan shall not constitute extraordinary government action or
operation of law that gives rise to a right for Recipient to terminate this
Agreement pursuant to this Section 7.2.3.1), Recipient may, in its sole
discretion, terminate this Agreement.

 

7.2.3.2                                   [*]

 

7.2.4                     Reorganization Plan.  Recipient may terminate this
Agreement if the Reorganization Plan is amended, without MTI’s prior written
consent, in a manner that is, or would reasonably be expected to be, materially
adverse to the interests of Recipient or its Affiliates (including Provider),
individually or in the aggregate.  Unless otherwise agreed in writing by the
Recipient and Provider, this Agreement will terminate automatically if the order
approving the Reorganization Plan is revoked or cancelled or if an order of
abolition (haishi) of the Reorganization Proceedings is issued.

 

14

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7.2.5                     Termination of Sponsor Agreement.  Unless otherwise
agreed in writing by the Recipient and Provider, this Agreement will terminate
automatically upon the termination of the Sponsor Agreement pursuant to
Article 24.1(3) or Article 24.6 of the Sponsor Agreement.

 

7.2.6                     Completion of Installment Payments.  Recipient may
terminate this Agreement (a) at any time following payment in full of all
Installment Payments or (b) subject to Court approval of such termination, after
such time as sufficient funds have been provided to the Trustee from Provider,
Recipient, any of their respective Affiliates, or a combination thereof to
enable the payment in full of all Installment Payments.

 

7.2.7                     Payment Guarantee.  Subject to Court approval of such
termination, Recipient may terminate this Agreement at any time after MTI has
provided a payment guarantee of the remaining Installment Payments under the
Both Companies’ Reorganization Plans (in form and substance reasonably
acceptable to the Trustees and the Court).

 

7.2.8                     Force Majeure.  Recipient may terminate this Agreement
if, following the occurrence of a Force Majeure Event with respect to Provider
and after Recipient has consulted with Trustees about the Force Majeure Event,
the consultation of which shall be made in good faith and in a manner consistent
with the purposes of the Sponsor Agreement, Provider fails to take action or
actions consistent with the reasonable guidance and direction provided by
Recipient or its Affiliates in good faith for the purpose of effecting a
recovery from such Force Majeure Event, which failure or failures, individually
or in the aggregate, materially and adversely affects, or are reasonably likely
to materially and adversely affect, the ability to implement such recovery in a
commercially reasonable manner, and which failure or failures, or material and
adverse effect(s) continue for 90 days following written notice of such failure
or failures from Recipient.

 

In the event Recipient has given Provider a notice of failure pursuant to the
preceding paragraph, Recipient and Provider shall engage in discussions, which
may include consultation with the Trustees, in a good faith effort to resolve
the circumstances giving rise to such claimed failure or failures during the 90
day period following delivery of such notice.

 

Following a Force Majeure Event with respect to Provider that results in
Provider being unable or failing to manufacture or ship Products, so long as
Provider has used its reasonable best efforts to manufacture and ship Products
hereunder, Recipient shall, unless otherwise agreed, continue to pay the
Manufacturing Supply Fee (net of any proceeds received by Provider under
casualty, business interruption or similar insurance policies) on a monthly
basis as if purchases of Product had continued unaffected hereunder unless and
until this Agreement is terminated in accordance with its terms.

 

7.2.9                     Cross-Termination.  Recipient may terminate this
Agreement if either (a) the General Services Agreement is terminated in
accordance with its terms or (b) the R&D Services Agreement is terminated in
accordance with its terms (other than a termination by MTI pursuant to
Section 17.2.2 thereof). If the General Services Agreement is terminated by
Provider in accordance with its terms, Provider may terminate this Agreement.

 

15

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7.2.10              Notice of Termination.  Any termination of this Agreement at
the election of a Party pursuant to this Section 7.2 shall be effective upon
delivery of written notice of such termination to the other Party.

 

7.3                               LIABILITY AND ITS LIMITATIONS; SURVIVAL; NO
FURTHER OBLIGATIONS

 

7.3.1                     Liability and its Limitations.  IN THE EVENT OF
TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS, NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY BECAUSE OF SUCH TERMINATION FOR COMPENSATION,
REIMBURSEMENT OR DAMAGES INCLUDING ON ACCOUNT OF THE LOSS OF PROSPECTIVE PROFITS
OR ANTICIPATED SALES OR ON ACCOUNT OF EXPENDITURES, INVESTMENTS, LEASES OR
COMMITMENTS IN CONNECTION WITH THE BUSINESS OR GOODWILL OF PROVIDER OR
RECIPIENT.  SUBJECT TO THE FOREGOING, ANY TERMINATION OF THIS AGREEMENT SHALL
NOT AFFECT ANY RIGHTS OR LIABILITIES OF THE PARTIES WHICH HAVE ACCRUED UNDER THE
TERMS OF THIS AGREEMENT PRIOR TO THE DATE OF SUCH TERMINATION, INCLUDING, BUT
NOT LIMITED TO, LIABILITIES TO COMPENSATE DAMAGES ACCRUED PRIOR TO THE DATE OF
SUCH TERMINATION ARISING UNDER OR RELATING TO PERFORMANCE OR BREACH  OF
OBLIGATIONS UNDER THIS AGREEMENT.  For the avoidance of doubt, this
Section 7.3.1 shall not prevent a Party from claiming for damages accrued
arising under or relating to the other Party’s performance or breach of
obligations under this Agreement, subject to the foregoing limitations;
provided, further, that in no event shall any Party or its representatives
(which, in the case of the Provider, shall include the Trustees under the
Sponsor Agreement) receive a double recovery under this Agreement and any other
agreement in connection with the same set of facts and circumstances.

 

7.3.2                     Survival of Certain Terms.  The provisions of Sections
3.1, 4 through 6, 7.3, 8 and 9 shall survive the termination or expiration of
this Agreement for any reason.  The provisions of Sections 2.1.4 and 2.4.4 shall
survive the termination or expiration of this Agreement for any reason other
than for a termination pursuant to Section 7.2.5; provided, that, in the event
this Agreement is terminated pursuant to Section 7.2.3.2 or the last sentence of
Section 7.2.4, Sections 2.1.4 and 2.4.4 will survive unless and until the
Sponsor Agreement is terminated in accordance with Article 24.1(3) or
Article 24.6 thereof, at which time said Sections 2.1.4 and 2.4.4 will
terminate. All other rights and obligations of the Parties shall cease upon
termination or expiration of this Agreement except for Recipient’s obligation to
pay for the Products delivered during the term of this Agreement, as well as any
Products manufactured during the term of this Agreement but delivered thereafter
(unless otherwise agreed by Recipient and Provider in writing).

 

16

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8 — GENERAL PROVISIONS

 

8.1                             ENTIRE AGREEMENT

 

This Agreement is being entered into pursuant to MTI’s commitments under
Article 7.1 of the Sponsor Agreement, and does not purport to supersede any
provision of the Sponsor Agreement.  Subject to the foregoing, this Agreement
sets forth the entire agreement and understanding between the Parties as to the
subject matter hereof and supersedes and replaces all prior or contemporaneous
agreements, written or oral, regarding such subject matter.  In the event of any
conflict between the provisions of this Agreement and any prior agreement
between the Parties governing the disposition of Intellectual Property Rights,
this Agreement shall control to the extent necessary to resolve such conflict. 
Except as provided in this Agreement, there are no conditions, representations,
warranties, undertakings, promises, inducements or agreements whether direct or
indirect, collateral, expressed or implied made by the Parties with respect to
the subject matter hereof.  No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by authorized
representatives of each Party.

 

8.2                             OTHER CONTRACTUAL RELATIONSHIPS BETWEEN THE
PARTIES

 

The Parties acknowledge they have or may have in the future other contractual
relationships between them. It is both Parties’ intentions and in both Parties’
interest to keep separate the different contractual relationships between the
Parties.  Accordingly, the matters regulated in this Agreement shall in no way
be affected by any term or condition other than those set forth in this
Agreement.  Notwithstanding the foregoing or any other provision herein to the
contrary, in no event will any costs or expenses of Provider that are paid to
Provider by Recipient hereunder be recovered or recoverable by Provider from
Recipient or any of its Affiliates under any other agreement.

 

8.3                             SEVERABILITY

 

The invalidity or unenforceability of any provision or any covenant of this
Agreement in any jurisdiction shall not affect the validity or enforceability of
such provision or covenant in any other jurisdiction or of any other provision
or covenant hereof or herein contained, and any invalid provision or covenant
shall be deemed to be severable.  The Parties shall negotiate in good faith to
replace any provision declared invalid or unenforceable with a new valid and
enforceable provision that preserves the original intention of the Parties.

 

8.4                              ASSIGNABILITY; SUCCESSORS AND ASSIGNS

 

No Party shall assign its rights, interests and/or obligations under this
Agreement without the other Party’s prior written consent; provided, however,
Recipient may assign its rights, interests and/or obligations to MTI or an
Affiliate of MTI, in which case, (i) such assignee shall become “Recipient” for
all purposes hereunder from and after the effective date of such assignment, and
(ii) the assignor shall not be released from its obligations under this
Agreement unless and until such time as the assignor ceases to be an Affiliate
of MTI.  Subject to such limitation, this

 

17

--------------------------------------------------------------------------------


 

[*]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Agreement shall inure to the benefit of and be binding upon each Party and their
respective legal representatives, successors and permitted assignees.

 

8.5                             INDEPENDENT PARTIES

 

The relationship of the Parties hereunder is that of independent contractors,
and nothing herein shall confer on either Party the status of employee, agent,
partner or joint venture of the other Party.  All financial obligations
associated with Provider’s business are the sole responsibility of Provider. 
All sales and other agreements between Provider and its customers are Provider’s
exclusive responsibility and will have no effect on Provider’s obligations under
this Agreement.  Nothing in this Agreement shall authorize one Party to
represent, or act in an agency relationship with respect to, the other Party. 
Provider has no authority, express or implied, by virtue of this Agreement to
create any or incur any liability on Recipient’s behalf.

 

8.6                             NON-WAIVER

 

The failure of a Party to exercise any right, power or option hereunder or to
insist upon the other Party’s compliance with the terms and conditions hereof
shall not constitute a waiver of such terms and conditions with respect to that
or any subsequent breach nor a waiver by the non-breaching Party of its rights
at any time thereafter to require strict compliance with all terms and
conditions hereof, including the terms or conditions with respect to which such
Party may have not insisted on full compliance.

 

8.7                             TAXES

 

All taxes or other levies must be settled by the Party liable for payment in
accordance with the provisions of this Agreement, or, if not provided for, in
accordance with applicable laws.

 

8.8                             FORCE MAJEURE

 

Neither Party shall be liable in damages, or except as expressly set forth in
Section 7.2.8, shall be subject to termination of this Agreement by the other
Party, for any delay or default in performing any obligation hereunder if that
delay or default is due to any Force Majeure Event and without fault or
negligence of that Party; provided that, in order to excuse its delay or default
hereunder, a Party shall promptly notify the other of the occurrence or the
cause, specifying the nature and particulars thereof and the expected duration
thereof; and provided further that, after the termination of such occurrence or
cause, the affected Party shall give prompt notice thereof to the other Party,
specifying the date of such termination. All obligations of both Parties shall
return to full force and effect upon the termination of such Force Majeure
Event.

 

8.9                               NOTICES

 

All notices, consents and approvals (hereinafter referred to as “Notice”)
permitted or required to be given hereunder shall be deemed to be sufficiently
and duly given if written and delivered

 

18

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

personally or sent by courier or transmitted by facsimile transmission or other
form of recorded communication tested prior to transmission, addressed as
follows:

 

If to Provider:

 

Elpida Memory, Inc.

2-1, Yaesu 2-chome

Chuo-ku

Tokyo 104-0028

Attn: [*]

Fax: [*]

 

and if to Recipient:

 

Micron Semiconductor Asia Pte. Ltd.

1 North Coast Drive

Singapore 757432

Attention: [*]

Facsimile: [*]

 

With a copy to:

 

Micron Semiconductor Asia Pte. Ltd.

1 North Coast Drive

Singapore 757432

Attention: [*]

Facsimile: [*]

 

Any Notice so given shall be deemed to have been received on the date of
delivery if sent by courier, facsimile transmission or other form of recorded
communication, as the case may be. Either Party may, from time to time, by
Notice change its address for the purposes of this Agreement.

 

A copy of any Notice delivered by Recipient in accordance with Sections 7.1.2,
7.2.2, 7.2.8, 7.2.10 and 8.8 hereunder will be provided to the Trustee at
Kobayashi & Associates Law Office, Kioicho Building 14F, 3-12, Kioicho,
Chiyoda-ku, Tokyo 102-0094, Japan, facsimile:  [*].

 

8.10                      APPLICABLE LAW AND VENUE

 

This Agreement shall be governed by and construed in accordance with the laws of
Japan, without giving effect to its conflicts of law principles.  The U.N.
Convention on Contracts for the International Sale of Goods is hereby expressly
excluded from applying to any purchase of the Products hereunder. The Parties
agree that any court located in Tokyo, Japan shall provide the

 

19

--------------------------------------------------------------------------------


 

[*]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

exclusive judicial venue for any disputes concerning this Agreement or either
Party’s performance hereunder.

 

8.11                                                LANGUAGE

 

This Agreement is executed in the Japanese language, and shall be construed in
accordance with the rules of grammar commonly associated with the construction
of legal documents in the Japanese language (except as expressly provided
herein).  Even if this Agreement is translated into a language other than the
Japanese language, only the Japanese language version is the official version of
this Agreement, the Japanese language version shall always prevail over any
translation in any language other than the Japanese language, and the
translation may not be used as the basis for any interpretation of this
Agreement.

 

8.12                      FURTHER ASSURANCES

 

The Parties agree to do or cause to be done all acts or things necessary to
implement and carry into effect this Agreement to its full extent.

 

8.13                        COUNTERPARTS; EFFECTIVENESS

 

This Agreement may be signed in any number of counterparts and the signatures
delivered by telecopy or in a scanned electronic file, each of which shall be an
original, with the same effect as if the signatures were upon the same
instrument and delivered in person.

 

8.14                        EXPORT CONTROL

 

The Parties acknowledge that the transactions contemplated by this Agreement may
be subject to the export laws and regulations of the Parties’ home countries and
hereby agree to comply with such laws and regulations.

 

8.15                        AMENDMENT

 

Amendment to or modification of any provision whatsoever of this Agreement is
valid only in case where it has been executed in a writing affixed with the name
and seal of, or signature of, the representative of each of the Parties and has
been approved by the Court, provided that no such Court approval shall be
required for any such amendment or modification entered into in the ordinary
course of business.  For avoidance of doubt, and without limitation, amendments
and modifications that pertain to ordinary course of business activities under
this Agreement will be considered “entered into in the ordinary course of
business.”

 

9 — FOREIGN CORRUPT PRACTICES ACT COMPLIANCE

 

Neither Party, its subcontractors nor any of their respective officers,
directors, employees or agents shall make any payment or give anything of value,
directly or indirectly, to any government official (including any director,
employee or agent of any government department, agency or instrumentality,
political party or candidate or government- or state-owned enterprise)

 

20

--------------------------------------------------------------------------------


 

[*]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

or official of any international organization, to influence his, her or its
decision, or to gain any other advantage for either Party in connection with
this Agreement.  In addition, each Party represents and warrants that it does
not act as a consultant, agent or representative for, and is otherwise not
affiliated with, any government, government official, political party, or
government- or state-owned enterprise, and shall advise the other Party promptly
in writing prior to entering into any such relationship. Each Party shall
provide, or shall cause to be provided, anti-corruption training to all of its
officers, employees, agents and subcontractors involved with performance of this
Agreement, and shall notify them of the requirements of this Section 9.

 

Each Party shall immediately notify the other Party if it has any reason to
believe that a violation of this Section 9 has occurred or may likely occur. 
The Parties shall cooperate fully in any investigation of any such potential
violation.  If a violation has occurred, the violating Party shall immediately
pay to the other Party an amount equal to the amount of the payment or the value
of the gift that gives rise to such violation.  The violating Party shall also
indemnify, defend and hold harmless the other Party for all costs, losses and
expenses arising out of such violation. Either Party may, either directly or
through its authorized representatives, audit any and all of the other Party’s
records relating to the performance of this Agreement and interview any of the
other Parties’ officers, employees and agents for the purpose of determining
whether there has been compliance with this Section 9.  Either Party may also
disclose this Agreement, and any facts relating to this Agreement, to any
governmental body or agency in connection with any investigations or inquiries
into compliance with this Section 9.

 

[Signatures on following page]

 

21

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth above.

 

 

MICRON SEMICONDUCTOR ASIA PTE. LTD.

ELPIDA MEMORY, INC.

 

 

 

 

/s/ Brian J. Shields

 

/s/ Yukio Sakamoto

Signature

 

Signature

 

 

 

Brian J. Shields

 

Yukio Sakamoto

Print name

 

Print name

 

 

 

Senior Managing Director and Chairman

 

Trustee

Print title

 

Print title

 

 

 

 

 

 

 

 

/s/ Nobuaki Kobayashi

 

 

Signature

 

 

 

 

 

Nobuaki Kobayashi

 

 

Print name

 

 

 

 

 

Trustee

 

 

Print title

 

22

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

[*]

 

23

--------------------------------------------------------------------------------

 